Title: To Thomas Jefferson from G. A. Auckler, 11 May 1787
From: Auckler, G. A.
To: Jefferson, Thomas



Monsieur
a argenton le 11 may 1787

Pardonnez si je derobe un moment, aux importantes occupations, dont votre place vous a chargé, par des demandes, que vous trouverez peut-être frivoles, mais qui ne sont cependent pas etrangeres à la gloire de l’humanité.
Je soutenois que les nouveaux états de l’amerique Septentrionale, qui viennent de se former, etoient ouverts à tout etranger, qui vouloit s’y établir, et que dès qu’il y avoit acquis quelque possession foncière, il avoit touts droits de cité, et devenoit membre de la republique, et en cette qualité pouvoit exerçer toutes sortes de professions, même les plus nobles, telles que celle d’avocat. C’est ce qui me paroissoit devoir être, du moins, dans un pays nouveau, qui ne demande qu’à se peupler. On me soutenoit le contraire. Je vous supplie, Monsieur, de vouloir bien, si ce n’est pas trop abuser de vos moments, nous decider.
Daignez agreer, Monsieur, que je joigne ici mon profond respect à celui que vous obtenéz de touts ceux, qui vous connoissent.

G. A. Auckler


Mon adresse est Auckler avocat à argenton en berry.

